DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.

REASONS FOR ALLOWANCE
Claims 1-8, 10-20, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The IDS, filed 01/26/2021, does not disclose the claimed invention. The closest prior art is described in relation to the present claimed invention below.
The closest prior art of record, Goldfarb (US PGPub 2004/0049207) and Mathena (US PGPub 2018/0132837; the Examiner notes that while the applicant is published after the effective filing date of the present invention, Mathena claims priority to a provisional which discloses the subject matter before the effective filing date of the present invention) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, 12, and 24 which recite, inter alia “the second bend portion being disposed within the vena cava and bending in a direction opposite to the first bend portion”, "moving the elongated member into a left atrium of the heart while the second bend portion is within the vena cava and the first bend portion is within the right atrium "and deflecting at least a portion of the inner steerable catheter a first deflection amount within the left atrium towards a mitral annulus”.  The novelty of this invention is a method of treating a mitral valve within a left atrium of a heart by using an elongated member with first and second bends which function to provide an improved path for the elongated member, as graphically illustrated in FIG. 8B, that can provide additional space in which to allow the distal end portion of the elongated member and intravascular device to make the turn within the right atrium (Paragraph 0055 of instant specification PGPub). 
The closest prior arts of record, Goldfarb and Mathena, teach method similar to that of Claims 1, 12, and 24, however the prior art does not disclose the particulars of Claims 1, 12, and 24. Goldfarb teaches a method of treating a mitral valve (Figures 60-63D; Goldfarb) using a multi-catheter guiding system which comprises a first bend (1100) and second bend (1110) (Figure 62A; Paragraph 0243) but Goldfarb fails to disclose moving the elongate member into the left atrium while the second bend is in the vena cava when the first bend is in the right atrium. Furthermore, Goldfarb fails to disclose wherein the first and second bend portions bend in a direction opposite to one another, rather Goldfarb teaches the first bend portion (1100) is bent to move the elongate member in a direction parallel (side to side) the valve surface (Paragraph 0243) and the second bend portion (1110) which is bent to raise the elongate member in an up/down manner (Paragraph 0246). These two bends do not bend in a direction opposite to one another. Mathena discloses a method of treating a septal defect (Paragraph 0054; Figure 8) in which the elongate member has a first bend (460) within a right atrium (808) and a second bend (452) within the vena cava (804) (Figure 8; Paragraph 0055). Since Mathena discloses treating a septal defect, Mathena fails to disclose “deflecting at least a portion of the inner steerable catheter a first/second deflection amount within the left atrium towards a mitral annulus”, since the inner catheter (700) of Mathena does not enter the left atrium to treat a mitral annulus/valve (Figure 8; Mathena).
Because none of the prior art documents of record teach a method as recited in Claims 1, 12, and 24, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1, 12, and 24 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED G GABR/            Examiner, Art Unit 3771